Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 18, 2016

The Court of Appeals hereby passes the following order:

A16A1346. LAWRENCE MADISON v. THE STATE

       Lawrence Madison seeks to appeal an order dismissing his motion to recuse
the judge presiding in his case. However, we lack jurisdiction. An appeal from a
motion to recuse may only be taken by application for interlocutory appeal. See
Murphy v. Murphy, 322 Ga. App. 829, 830 (747 SE2d 21) (2013); Ellis v. Stanford,
256 Ga. App. 294, 295-96 (2) (568 SE2d 157) (2002). In order to appeal such an
order, an applicant must comply with the interlocutory appeal procedure and obtain
a certificate of immediate review. See OCGA § 5-6-34 (b). Because Madison failed
to follow the required appellate procedure, this direct appeal is hereby DISMISSED
for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                                                          08/18/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.